DENY; and Opinion Filed December 10, 2018.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01282-CV

 IN RE HILLVIEW VILLAGE, LP AND FIRESIDE CUSTOM HOMES, LLC, Relators

                  Original Proceeding from the 429th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 429-04442-2018

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                    Opinion by Justice Stoddart
       Before the Court is relators’ petition for writ of mandamus in which they contend the trial

court clearly abused its discretion by denying relators’ motion to dissolve a writ of garnishment

and refusing to resolve the issue of ownership of the funds in an expedited hearing under rule of

civil procedure 664a. To be entitled to mandamus relief, a relator must show both that the trial

court has clearly abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record

before us, we conclude relators have not shown they are entitled to the relief requested.

Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the

court must deny the petition if the court determines relator is not entitled to the relief sought).


                                                    /Craig Stoddart/
                                                    CRAIG STODDART
181282F.P05                                         JUSTICE